        Case 1:16-cv-04019-ER-OTW Document 245 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MALCOLM H. WIENER,                                             :
                                                               :
                         Plaintiff,                            :   16-CV-4019 (ER) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
AXA EQUITABLE LIFE INSURANCE COMPANY,
                                                               :
et al.,
                                                               :
                         Defendants.                           :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties’ motion to seal/redact is GRANTED. As the Court is unable to seal only

portions of a docket entry under the new sealing procedures, the Clerk is respectfully directed

to restrict viewing of the following filings to the parties and Court personnel only:

              •    ECF 187;

              •    ECF 188;

              •    ECF 190 and the attached exhibits;

              •    ECF 192 and the attached exhibits; and

              •    ECF 243 and the attached exhibits.

Defendants are directed to review the ECF Rules & Instructions, section 6, and refile their
     Case 1:16-cv-04019-ER-OTW Document 245 Filed 08/21/20 Page 2 of 2




summary judgment submissions in redacted form by August 28, 2020.

      SO ORDERED.



                                                     s/ Ona T. Wang
Dated: August 21, 2020                             Ona T. Wang
       New York, New York                          United States Magistrate Judge
